Vijstje, J.
The relators contend that the three trustees elected, at the election in 1910 were elected for a term of two years, and therefore their term of office did not expire until 1912. They also contend that at the election in 1911 only three trustees were to be elected, and that, inasmuch as six trustees were in fact elected, the election was absolutely void under the rule announced in Att’y Gen. ex rel. Carpenter v. Ely, 4 Wis. 420, and State ex rel. Holden v. Tierney, 23 Wis. 430; hence, no valid election having been held in 1911, the three trustees elected in 1909 held over, and, together with the three trustees elected for a term of two years in 1910, constituted the legal board of trustees.
The defendants’ claim is that the trustees elected in 1910 and 1911 were elected for a term of one year only; that there were therefore six trustees to be elected at' the election of 1911, and the defendants, having received the largest number of votes cast at that election and having been duly declared to be elected trustees, were legally elected, and constituted the legal board of trustees of said village of Bhl-bourn.
Whether the contention of the relators or that of the defendants is correct primarily depends upon whether or not ch. 329, Laws of 1901, applies to villages incorporated under the general charter law or only to villages incorporated under special charters, as found by the trial court. The chapter is entitled “An act to amend village charters, and providing for the election of trustees.” See. 1 thereof provides:
“Villages that have a president and four or more trustees shall elect them as follows: The president shall be elected annually. On the first Tuesday in April, 1902, one half of the trustees shall be elected for a term of one year and one half of the trustees shall be elected for a term of two years and each year thereafter one half of the trustees shall be elected for a term of two years; provided that in villages *194having an odd number of trustees, tbe village board shall by ordinance determine the number to be elected in 1902 for a term of one year and the number to be elected for a term of two year's, which number shall be one half the number of said body as near as may be. Annually thereafter the trustees of said villages shall be elected for two years, except elections to fill vacancies, which shall be for the unexpired term.”'
If this law applies to villages incorporated under the general charter provisions, then it applies to all such villages, for sec. 875, Stats. (1898) (a section of the general charter law), provides for a president and six trustees for all villages incorporated thereunder. The language of the act is broad enough to apply to villages incorporated under the general charter law. But we think it is apparent from the title of the act, as well as from subsequent legislation, that it was intended to apply only to villages incorporated under special charters. The title is, “An act to amend village charters.” No reference is made to any sections of the general charter law which it is' claimed to amend or repeal. Every act to which our attention has been called which in any wise amends, modifies, or repeals any portion of the general charter law refers in its title to the sections of the general statutes affected. Titles of acts may be resorted to in cases of doubtful construction. Nazro v. Merchants' Mut. Ins. Co. 14 Wis. 295; Mundt v. S. & F. du L. R. Co. 31 Wis. 451. That this act applies to villages incorporated under special charters is apparent from the language in the latter part of the section relating to villages having an odd number of trustees. No village incorporated under the general law has an odd number of trustees. So it is clear the act was intended t'o apply at least to villages organized under special charters. In 1907 (by ch. 398 of the laws thereof) the legislature amended sec. 875, Stats. (1898), by adding thereto the words: “and a supervisor, except in counties having a population of at least 250,000.” The section was rewritten with these words *195added. As rewritten it provided: “At the annual charter election in each village there shall be chosen the following officers, viz.: A president, six trustees, a clerk,” etc., thus clearly evincing the idea that the legislature did not consider sec. 875, Stats. (1898), as having been in any wise amended or repealed by ch. 329, Laws of 1901. Again, in 1909 the legislature, by ch. 260 of the laws thereof, amended sec. 878 of the Statutes by omitting therefrom the words “except in the office of president, which shall be filled by a special election.” This section provides: “The term of office of all village officers, except justice of the peace and police justice, shall be one year and until their respective successors are elected or appointed and qualified.” By the amendment of this section in dropping therefrom the words quoted, it is evident the legislature regarded that the section and all parts of it, including that which provided for a one-year term of office for trustees, was still-in force. In 1911, by ch. 11 of the laws thereof, the legislature specifically amended secs. 875 and 878 of the Statutes and created sec. 875m, which latter section provides:
“Villages shall have a president and six trustees unless its charter shall otherwise provide and shall elect them as follows: The president shall be elected annually. On the first Tuesday in April following the taking effect of this act, one half of the trustees shall be elected for a term of one year and one half of the trustees shall be elected for a term of two years and each year thereafter one half of the trustees shall be elected for a term of two years/’
Thus it will be seen that in 1911, by a specific amendment, of secs. 875 and 878 and the creation of sec. 875m of the Statutes, substantially the same provisions were embodied in the general charter law that were in 1901 by eh. 329 of the laws thereof embodied in the charters of villages incorporated under special acts. It seems clear, therefore, that the legislature never considered that ch. 329, Laws of 1901, at any *196time applied to villages incorporated under cb. 40 of the ■Statutes. The result indicated is not only in harmony with the legislative construction, but it is in harmony with the evident intent, purpose, and language of ch. 329, Laws ■of 1901, and renders subsequent legislation consistent and harmonious. Were relators’ view to be adopted, we would have to assume that the legislature in 1907 and 1909 intended to amend portions of sections of the general charter law that had previously been repealed, and that in 1901 they specifically embodied in the general charter act provisions that had previously been incorporated therein by the law of 1901. The lawmakers should not be deemed to have intended such anomalous results unless no other reasonable ■construction can prevail. Hite v. Keene, 137 Wis. 625, 119 N. W. 303. It is also a cardinal principle of statutory construction that' conflicts, by implication or otherwise, between different statutes are not favored and will not be held to exist if they may otherwise be reasonably construed. Att’y Gen. ex rel. Taylor v. Brown, 1 Wis. 513; Att’y Gen. v. Railroad Cos. 35 Wis. 425; Mason v. Ashland, 98 Wis. 540, 74 N. W. 357.
We have reached the conclusion that the trial court correctly held that ch. 329 of the Laws of 1901 applied only to villages incorporated under special charters and had no application to the village of Kilbourn. That being so, it follows that during all the time in question the village of Kilbourn should have annually elected six trustees. It also follows that at the election of 1911 six trustees were to be elected. It is true that at such election the trustees were not divided into two classes as provided for by ch. 11, Laws of 1911. The failure to do so, however, was a mere irregularity and did not invalidate the election itself. Ch. 11 provided for the election of six trustees, none of whom were t'o serve for less than one year. Therefore all who were elected in 1911 would be entitled to hold the office for at least one year from *197tbe date of tbeir election. It was to test tbeir right to bold office during such year that tbe present action was instituted. Hence it follows tbat tbe trial court properly entered judgment declaring tbe defendants t'o be tbe duly elected, qualified, and acting trustees for sucb year, and tbat tbe relators-had no right, title, or claim to tbe offices.
Tbe result reached renders it unnecessary to consider or determine tbe validity of cb. 168 of tbe Laws of 1911, and we express no opinion as to its constitutionality.
By the Court. — Judgment affirmed.